Case: 12-40362     Document: 00511949779         Page: 1     Date Filed: 08/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 8, 2012
                                     No. 12-40362
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANCESK SHKAMBI, also known as Cesk,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-193-5


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Francesk Shkambi appeals the district court’s order denying him release
pending trial. Shkambi is charged with conspiring to distribute or to possess
with the intent to distribute cocaine, heroin, marijuana, or ecstacy, in violation
of 21 U.S.C. §§ 841 and 846. He contends that he is not a flight risk or a danger
to the community.
        Shkambi is proceeding pro se, although the record shows that he is
represented by counsel. We do not permit hybrid representation. United States

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-40362   Document: 00511949779      Page: 2   Date Filed: 08/08/2012

                                  No. 12-40362

v. Ogbonna, 184 F.3d 447, 449 & n.1 (5th Cir. 1999); 5TH CIR. R. 28.6. Further,
the record evidence support’s the district court’s determination that no
conditions exist that would reasonably assure Shkambi’s appearance and the
safety of the community were he to be released pending trial. See 18 U.S.C.
§ 3142. The district court did not abuse its discretion by denying Shkambi
release pending trial. United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992);
United States v. Hare, 873 F.2d 796, 798-99 (5th Cir. 1989).
      AFFIRMED.




                                        2